Exhibit 2 Directors and Executive Officers of Formula Vision GP as of July 28, 2011 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Dan Goldstein (Israel) Director Chairman of the Board of Directors of Formula Vision Technologies (F.V.T.) Ltd c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Ronnen Yitzhak (Israel) Director Chief Executive Officer and Corporate Secretary of Formula Vision Technologies (F.V.T.) Ltd. c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Amit Ben-Yehuda (Israel) Director Chief Executive Officer of Kardan Technologies Ltd. c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Dan Levinson (Israel) Director Director of Business Development of Kardan Technologies Ltd. c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Anat Treibatch (Israel) Executive Officer Chief Financial Officer of Formula Vision Technologies (F.V.T.) Ltd. c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Yosi Shahror (Israel) Executive Officer Director of Finance of Kardan Technologies Ltd. c/o Kardan Technologies Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel
